 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11 PAUL BIHARI, individually, and on                  )   Case No. 8:16-cv-00718-JVS-E
   behalf of all others similarly situated,           )
12                                                    )   Assigned for All Purposes To:
13                     Plaintiff,                     )   Judge: James V. Selna
                 vs.                                  )   Ctrm: 10C
14
                                                      )
15 CROSS ROADS OF THE WEST GUN                        )   ORDER GRANTING JOINT
   SHOW,                                              )   STIPULATION OF DISMISSAL
16
                                                      )   WITH PREJUDICE
17                     Defendant.                     )
                                                      )   Action Filed: April 15, 2016
18
19
20
21
22
23
24
25
26
27
28

                              [PROPOSED] ORDER GRANTING JOINT STIPULATION OF
                                         DISMISSAL WITH PREJUDICE
     1400170.1
 1               IT IS HEREBY ORDERED that pursuant to the Stipulation of named Plaintiff
 2 PAUL BIHARI (“Plaintiff Bihari”) and Defendant B&L PRODUCTIONS, INC. dba
 3 CROSSROADS OF THE WEST GUN SHOWS (“Defendant”) (Plaintiff Bihari and
 4 Defendant shall be referred to collectively as the “Parties”), the entire above-
 5 captioned action (“Action”) is dismissed with prejudice as to named Plaintiff Bihari’s
 6 individual claims, and without prejudice as to the putative class action claims alleged
 7 by Plaintiff Bihari.
 8               Each Party shall bear his/its own attorneys’ fees, costs, and expenses.
 9
10
11               IT IS SO ORDERED.
12 Date: January 9, 2019                         ______________________________
13                                               Honorable James V. Selna
                                                 United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
                              [PROPOSED] ORDER GRANTING JOINT STIPULATION OF
                                         DISMISSAL WITH PREJUDICE
     1400170.1
